STATE OF MINNESOTA
                                                                         December 8, 2015

                                 IN SUPREME COURT                          Dm~:EOF
                                                                       AJIPBJ.AlECOlltU
                                        A15-0820


In re Petition for Reinstatement of
Bobby Gordon Onyemeh Sea, a Minnesota Attorney,
Registration No. 0282807.


                                       ORDER

      The court indefmitely suspended petitioner Bobby Gordon Onyemeh Sea from the

practice of law for a minimum. of20 months, effective as of May 21, 2013, with no right

to petition for reinstatement until November 2014. In re Sea, 832 N.W.2d 851, 852

(Minn. 2013) (order). Petitioner applied for reinstatement in May 2015, and a hearing

was held before a panel of the Lawyers Professional Responsibility Board. The panel

found that petitioner has proven by clear and convincing evidence that he is morally fit to

resume the practice of law. See In re Mose, 843 N.W.2d 570, 574-75 (Minn. 2014)

(providing that the burden is on the attorney to establish by clear and convincing

evidence the moral fitness to resume the practice of law). The panel recommends that

petitioner be reinstated to the practice of law and placed on supervised probation for a

period of 2 years. The Director of the Office of Lawyers Professional Responsibility

agrees with the panel's recommendation.

      Based upon all the files, records, and proceedings herein,




                                             1
!



           IT IS HEREBY ORDERED that petitioner Bobby Gordon Onyemeh Sea is

    reinstated to the practice of law and placed on probation for a period of 2 years, subject to

    the following terms and conditions:

           (a)    Petitioner shall cooperate fully with the efforts of the Director's
           Office to monitor compliance with this probation. Petitioner shall promptly
           respond to the Director's correspondence by the due date. Petitioner shall
           provide to_ the Director a current mailing address and shall immediately
           notify the Director of any change of address. Petitioner shall cooperate
           with the Director's investigation of any allegations of unprofessional
           conduct that may come to the Director's attention. Upon the Director's
           request, petitioner shall authorize the release of information and
           documentation to verify compliance with the terms of this probation;

           (b)  Petitioner shall abide by the Minnesota Rules of Professional
           Conduct;

           (c)    Petitioner shall timely file all required state and federal tax returns,
           including individual and employer withholding returns, and timely pay the
           taxes due thereon. Petitioner shall affirmatively report to the Director, on
           or before the due date of the required returns, his compliance with filing
           and payment requirements. Such report shall include copies of the required
           returns as well as proof of payment.

           (d)     Within 30 days of the date of this order, petitioner shall employ a
           certified public accountant (CPA), who shall be approved by the Director,
           to prepare and file petitioner's quarterly and annual tax returns. Within 7
           days of hiring this CPA, petitioner shall sign an authorization for release of
           information and documents giving the Director full access to any
           documents submitted to or prepared by the CPA. Petitioner shall authorize
           this CPA to provide all of the documents and information required herein
           directly to the Director without specific reminder or request.

           (e)    Petitioner shall make all quarterly estimated payments to the state
           and federal tax authorities on or before the due date. On or before the due
           date, petitioner shall provide proof of such filing and payment to the
           Director.

           (f)    Any fmancial accounts wherein petitioner or petitioner's business
           has an interest, including but not limited to any business accounts, personal
           accounts, and trust accounts, shall be audited on an annual basis by the
           CPA hired by petitioner. No notice shall be given to petitioner as to the


                                                 2
timing of said audit. Petitioner shall fully comply with the audit and
provide full access to the CPA to all of his financial accounts when and
where told.

(g)    Petitioner shall be supervised by a licensed Minnesota attorney
appointed by the Director to monitor petitioner's business and trust
accounts books and records and immediately report any discrepancies to the
Director. This supervisor shall not have a fmancial stake in petitioner's law
practice. Within 2 weeks of the date of the filing of this order, petitioner
shall provide the Director with the names of three attorneys who have
agreed to be nominated as petitioner's supervisor. It: after diligent effort,
petitioner is unable to locate a supervisor acceptable to the Director, the
Director will seek to nominate a supervisor. Until a supervisor has signed a
consent to supervise, petitioner shall provide the Director with access to his
business and trust account books and records upon the Director's request;

(h)    Petitioner shall cooperate fully with his supervisor's efforts to
monitor his business and trust account books and records. Petitioner shall
contact the supervisor and schedule a minimum of one in-person meeting
per calendar quarter. The supervisor may request additional meetings with
petitioner. Petitioner's business and trust account books and records shall
be made available to his supervisor at such intervals the supervisor deems
necessary to determine compliance. In addition to immediately reporting
any discrepancies to the Director, petitioner's supervisor shall file written
reports with the Director at least quarterly, or at such more frequent
intervals as the Director may reasonably request.


Dated: December 8, 2015                   BY THE COURT:




                                          David R. Stras
                                          Associate Justice




                                      3